Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status:
	Claims 2, 8 and 9 have been cancelled.
Claims 10-12 are new.
	Claims 5-7 are withdrawn.
	Claims 1, 3, 4 and 10-12 are under examination. Applicant’s amendment has necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 2/22/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Examiner’s Comment: Please note that instant claim 12 is being rejected in a 35 USC § 112 new matter rejection based on the dependency to claim 1 but claim 12 is not being rejected in the 35 USC § 103 rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  To satisfy the written description requirement of section 112(a), a disclosure must reasonably convey to one skilled in the art that the applicant had possession of the subject matter in question when the application was filed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). Determining the adequacy of a written description "requires an objective inquiry into the four comers of the specification from the perspective of a person of ordinary skill in the art." Id. Thus, "[I]psis verbis disclosure is not necessary to satisfy the written description requirement of Section 112." Fujikawa v. Wattanasin, 93 F.3d 1559, 1570 (Fed. Cir. 1996).
In the instant case, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 introduces new 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Walsem et al. (WO 2011/100601) (IDS filed 2/28/20) and Barber J. (WO 97/07216) (IDS filed 2/28/20) and Aguayo et al. (The Journal of Biological Chemistry 1988;263(36):19552-19557) and Gross et al. (Polymer Preprints 1989;30(2):398-9; Abstract 1 page).
 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    446
    758
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1 and 4, Van Walsem et al. teaches in [0007]: “a process for the production of gamma-butyrolactone (GBL) product from a genetically engineered microbial biomass metabolizing glucose or any other renewable feedstock to produce 4-hydroxybutyrate homopolymer (P4HB) inside the microbial cells, followed by controlled heating of the biomass containing P4HB with a catalyst forming the gamma-butyrolactone (GBL) product is described. The level of P4HB in the biomass should be greater than 10% by weight of the total biomass. The advantages of this bioprocess are that it uses a renewable carbon source as the feedstock material, the genetically engineered microbe produces P4HB in very high yield…” See also claims 1-26. Van Walsem et al. teach that the recombinant host is cultured in a medium [0058] such as aqueous LB medium [0093] and directs the artisan to fermentation conditions 
	 With regard to instant claims 1 and 3, Van Walsem et al. teach in [0085]: “In certain embodiments, it may be desirable to label the constituents of the biomass. For example, it may be useful to deliberately label with an isotope of carbon (e.g., 13 C) to facilitate structure determination or for other means. This is achieved by growing microorganisms genetically engineered to express the constituents, e.g., polymers, but instead of the usual media, the bacteria are grown on a growth medium with 13 C-containing carbon source, such as glucose, pyruvic acid, etc. In this way polymers can be produced that are labeled with 13 C uniformly, partially, or at specific sites. Additionally, labeling allows the exact percentage in bioplastics that came from renewable sources (e.g., plant derivatives) can be known via ASTM D6866 -an industrial application of radiocarbon dating. ASTM D6866 measures the Carbon 14 content of biobased materials; and since fossil-based materials no longer have Carbon 14, ASTM D6866 can effectively dispel inaccurate claims of biobased content.” Thus, Van Walsem et al. teach analyzing for biobased (modern) carbon content [0011] and Van Walsem et al. teach that he product can have 100% biobased carbon content (claim 30). Thus a percentage is modern carbon and the remaining percentage of carbon is by default fossil-carbon and implicitly provides a unique carbon footprint which identifies the source of the poly(4-hydroxybutyrate). 
2O with a deuterated substrate to obtain the highest deuterium content (Abstract).
	With regard to instant claims 1, Barber teaches methods of producing deuterated substances by growing on a deuterated medium an organism producing the substance (Abstract; and claims 1-4) where the source of deuterium is provided in D2O resulting in at least 85% deuteration (claims 7 and 13).
With regard to instant claim 1, Aguayo et al. teach using deuterated glucose to study bacterial metabolism (Abstract; experimental procedures). 
	 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Van Walsem et al. is that Van Walsem et al. do not expressly teach fermenting the engineered microbes in deuterated glucose where the isotopic enrichment factor for the deuterium in the deuterated P4HB is above natural abundance and wherein the growth medium comprises a concentration of D2O above the natural abundance in water and wherein an authorized source is associated with a ratio of modern carbon to fossil-carbon range…confirms whether or not the authorized source was the source of the deuterated poly(4-hydroxybutryate) and wherein the ratio of modem carbon to fossil-carbon provides a unique carbon footprint which confirms whether or not the authorized source was the source of the deuterated gamma butyrolactone or the deuterated 4-
2. The difference between the instant application and Van Walsem et al. is that Van Walsem et al. do not expressly teach fermenting the engineered microbes in deuterated 1,2,3,4,5,6,6-d7 glucose or that 27-80% of the P4HB is deuterated.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a microbial 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Van Walsem et al. by fermenting the engineered microbes in deuterated glucose where the isotopic enrichment factor for the deuterium in the deuterated P4HB is above natural abundance, as suggested by Barber and Aguayo et al., and wherein the growth medium comprises a concentration of D2O above the natural abundance in water, a suggested by Gross et al., and wherein the growth medium comprises a concentration of D2O above the natural abundance in water and wherein an authorized source is associated with a ratio of modern carbon to fossil-carbon range…confirms whether or not the authorized source was the source of the deuterated poly(4-hydroxybutryate) and wherein the ratio of modem carbon to fossil-
One of ordinary skill in the art would have been motivated to do this because Van Walsem et al. already suggest that it may be desirable to label the constituents of the biomass that is used for making biobased P4HB. Van Walsem et al. teach that it may be useful to deliberately label with an isotope of carbon (e.g., 13 C) to facilitate structure determination or for other means. Through the teachings of Gross et al., Barber and Aguayo et al., it is obvious to also label the constituents with deuterated glucose to provide a deuterated biobased P4HB product where the isotopic enrichment factor for the deuterium in the deuterated biobased P4HB is above natural abundance especially when Barber teaches at least 85% deuteration. That would facilitate not only structure determination as suggested by Van Walsem et al. but also assist in studying the engineered microbe metabolism as suggested by Aguayo et al. Of course the ordinary artisan would provide the deuterated substrate glucose in D2O above the natural abundance found in ordinary water to achieve the best deuteration of the product, as suggested by Gross et al., otherwise there is also the risk of deuterium exchange with a proton in ordinary H2O and subsequent less deuterated feedstock for the engineered microbes to ferment with. Indeed, Aguayo et al. note a 25% washout of the label into the water (page 19554, right column). Thus there is a reasonable expectation of success by the ordinary microbial engineer research scientist in deuterating poly(4-hydroxybutyrate) based on the art of Gross et al. because the two products are of sufficiently close structural similarity that there is a presumed expectation that such compounds possess 2O and/or deuterated glucose with a reasonable expectation of success as suggested by the combined references. 
With regard to the limitation of wherein an authorized source is associated with a ratio of modern carbon to fossil-carbon range…confirms whether or not the authorized source was the source of the deuterated poly(4-hydroxybutryate) and wherein the ratio of modem carbon to fossil-carbon provides a unique carbon footprint which confirms whether or not the authorized source was the source of the deuterated gamma butyrolactone or the deuterated 4-hydroxybutyrate or the oligomers thereof, Van Walsem et al. teach in [0085] that: “labeling allows the exact percentage in bioplastics that came from renewable sources (e.g., plant derivatives) can be known via ASTM D6866 -an industrial application of radiocarbon dating. ASTM D6866 measures the Carbon 14 content of biobased materials; and since fossil-based materials no longer have Carbon 14, ASTM D6866 can effectively dispel inaccurate claims of biobased content.” Thus, Van Walsem et al. contemplated using testing of the ratio of modern carbon to fossil carbon to confirm biobased content from the source which may or may not be an authorized source but since there are only two choices then either is obvious to the ordinary artisan to confirm the source of the deuterated gamma butyrolactone or the deuterated 4-hydroxybutyarte or oligomers thereof with a reasonable expectation of success. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Van Walsem et al. by fermenting 
One of ordinary skill in the art would have been motivated to do this because performing the method of Van Walsem et al. without deuterated 1,2,3,4,5,6,6-d7 glucose does not require deuterated 1,2,3,4,5,6,6-d7 glucose at all and simply the deuterated glucose of Aguayo et al. would suffice. With regard to the limitation that 27-80% of the P4HB is deutereated, that appears to be a result effective variable that one would optimize that is a mere difference in degree from the prior art especially when the art suggests that 85% deuteration is expected. Thus to obtain less deuteration is merely adjusting the reaction parameters such as concentration of D2O or deuterated substrate for the microbes to work with. Consequently, absent any criticality for 27-80% deuteration, such would be obvious over the combined references in the absence of such evidence to the contrary because at this time there does not appear to be any new or unexpected result that is different in kind and not merely degree from the results of the prior art.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as 
Response to Arguments:
Applicant asserts: “the cited references do not teach a method for producing a deuterated poly(4-hydoxybutyrate) in which a percentage of the carbon in the deuterated poly( 4-hydroxybutyrate) is modem carbon and the remaining percentage of carbon is fossil-carbon, wherein an authorized source is associated with a ratio of modem carbon to fossil-carbon range. Furthermore, the cited references do not teach the feature of the ratio of modem carbon to fossil-carbon provides a unique carbon footprint which confirms whether or not the authorized source was the source of the deuterated poly(4-hydroxybutyrate).” Respectfully, the Examiner cannot agree because Van Walsem does teach and suggest testing the ratio of modern carbon to fossil-carbon to implicitly ascertain the unique carbon footprint of the material from a source which would be either an authorized source of an unauthorized source of the material which would be the manufacturer and source of the material. 
Applicant argues that: “the presently claimed invention involves producing a product with a biobased (modern) carbon content. In particular, in the claimed method, a ratio of modern carbon to fossil-carbon provides a unique carbon footprint which confirms whether an authorized source was the source of the deuterated product of the method.” Respectfully, the Examiner does not agree with that analysis because Van Walsem in combination with the other references does teach and suggest producing a biobased carbon content product and Van Walsem teaches how to measure that 
Respectfully, Applicant’s arguments are not persuasive and the claims remain rejected.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613